DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 09/09/2021, is acknowledged. Applicant's amendment of claims 1 and 2 and addition of claims 13-14 filed in “Claims” filed on 09/09/2021 with the same reply, have been entered by Examiner. 
This office action considers claims 1-14 pending for prosecution, wherein claims 3-12 have been withdrawn from consideration, and claims 1-2 and 13-14 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
i. Claims Cancellation: This application is in condition for allowance except for the presence of claims 4-12, non-elected claims without traverse in “Response to Election / Restriction Filed” filed on 05/21/2021.  Accordingly, claims 4-12 have been cancelled. See MPEP § 8.07. 
ii. Claims Rejoinder: Upon further consideration, the Examiner finds that the withdrawn claim 3 can be allowed under the rejoinder principle. Therefore, the Examiner withdraws the “Requirement for Restriction/Election" filed on 03/26/2021 for claim 3 and 
In view of the above, this office action considers claims 1-3 and 13-14 presented for examination.

Reason for Allowances
Claims 1-3 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “an external connection electrode provided at an external connection electrode formation surface of the package substrate, the external connection electrode having an electrical contact surface, the electrical contact surface at the external connection electrode formation surface being longer in a signal transmission direction than in a direction orthogonal to the signal transmission direction; a mounting substrate where the package substrate is mounted; and a mounting electrode provided at a position of the mounting substrate opposing the external connection electrode, the mounting electrode having an electrical contact surface, the electrical contact surface of the mounting electrode being longer in a signal 
Claims 2-3 and 13-14, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Cha et al. (US 20170271291 A1; hereinafter Cha) “Bonded Structures for Package and Substrate”.
Cho et al. (US 7928552 B1; hereinafter Cho) “Integrated circuit packaging system with multi-tier conductive interconnects and method of manufacture thereof”.	
Tu et al. (US 20130093079 A1; hereinafter Tu) “Connector Structures of Integrated Circuits”.
Mohammed (US 20180233448 A1; hereinafter Mohammed) “Substrate-Less Stackable Package With Wire-Bond Interconnect”.
Prior Art Cha teaches packaging technologies ([0004]), wherein (Fig. 1A+; [0006+]) a conductive pillar over an opening through a passivation layer, the opening exposing a conductive pad; anda conductive material located between the conductive pillar and the conductive pad, wherein more of the conductive material is located adjacent a first side of the conductive pillar than a second side of the conductive pillar opposite the first side, further comprising a second plurality of conductive pillars, where each conductive pillar within the second plurality of conductive pillars has the first elongated shape and is aligned in a second direction different from the first direction, wherein the second direction is aligned with the center of the package, wherein the first plurality of conductive pillars and the second plurality of conductive pillars are located along an edge of the package. But, Prior Art Cha does not expressly teach an external connection electrode provided at an external connection electrode formation surface of 
Prior Art Cho teaches a packaging system ([Abstract]), wherein (Fig. 1+; C L47+) a substrate; an integrated circuit over the substrate; a first interconnect attached to the substrate; a second interconnect attached to the substrate; an encapsulation having an encapsulation recess and an encapsulation plateau covering the first interconnect, the second interconnect, and the integrated circuit with the encapsulation recess over the integrated circuit, the first interconnect under the encapsulation recess, and the second interconnect under the encapsulation plateau; a first contact pad exposed along the Cho does not expressly teach an external connection electrode provided at an external connection electrode formation surface of the package substrate, the external connection electrode having an electrical contact surface, the electrical contact surface at the external connection electrode formation surface being longer in a signal transmission direction than in a direction orthogonal to the signal transmission direction; a mounting substrate where the package substrate is mounted; and a mounting electrode provided at a position of the mounting substrate opposing the external connection electrode, the mounting electrode having an electrical contact surface, the electrical contact surface of the mounting electrode being longer in a signal transmission direction than in the direction orthogonal to the signal transmission direction, each longitudinal direction of the external connection electrode and the mounting electrode are aligned in the signal transmission direction, the external connection electrode having a first signal connection point provided at a first end portion in a longitudinal direction of the external connection electrode, and -2-U.S. Application No.: 16/695,560 Attorney Docket No.: 09814.0424-00000the mounting electrode having a second signal connection point provided at a second end portion of the mounting electrode, the second end portion of the mounting electrode being opposite, in the longitudinal direction, to the first signal connection point of the external connection electrode facing to the mounting electrode (claim 1).
Prior Art Tu teaches connector structures for integrated circuits ([Title]), wherein (Fig. 1+; [0010+]) a die comprising: a substrate; a first metal pad over the substrate; a passivation layer covering edge portions of the first metal pad; a first metal pillar over Tu does not expressly teach an external connection electrode provided at an external connection electrode formation surface of the package substrate, the external connection electrode having an electrical contact surface, the electrical contact surface at the external connection electrode formation surface being longer in a signal transmission direction than in a direction orthogonal to the signal transmission direction; a mounting substrate where the package substrate is mounted; and a mounting electrode provided at a position of the mounting substrate opposing the external connection electrode, the mounting electrode having an electrical contact surface, the electrical contact surface of the mounting electrode being longer in a signal transmission direction than in the direction orthogonal to the signal transmission direction, each longitudinal direction of the external connection electrode and the mounting electrode are aligned in the signal transmission direction, the external 
Prior Art Mohammed teaches a microelectronic unit ([Abstract]), wherein (Fig. 1+; [0026+]) conductive elements of a conductive layer on a bottom side of a package; wire bond wires coupled to and extending from first upper surface portions of the conductive elements; a microelectronic element coupled to second upper surface portions of the conductive elements through conductive contact structures; a wire bond wire of the wire bond wires interconnected for electrical conductivity to a conductive contact structure of the conductive contact structures by a conductive element of the conductive elements for a redistribution on the bottom side of the package; and a dielectric layer contacting the wire bond wires and side portions of the microelectronic element to define at least one dimension of the package, the conductive layer at least partially defining the bottom side of the package. But, Prior Art Mohammed does not expressly teach an external connection electrode provided at an external connection electrode formation surface of the package substrate, the external connection electrode having an electrical contact surface, the electrical contact surface at the external connection electrode formation surface being longer in a signal transmission direction than in a direction orthogonal to the signal transmission direction; a mounting substrate where the package substrate is mounted; and a mounting electrode provided at a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898